In a proceeding pursuant to CPLR article 78 to review determinations of the Planning Board of the Town of Huntington granting subdivision approval to certain subdivision plats, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Fierro, J.), entered November 16, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The petitioners challenge the decision of the Planning Board of the Town of Huntington (hereinafter the Board) to grant subdivision approval to two applicants located in the Cold Spring Hills section of the Town of Huntington. The Supreme Court determined that the record did not support the petitioners’ contention that the Board’s actions were arbitrary or contrary to law. We agree.
It is well settled that the reviewing court in a CPLR article 78 proceeding will not substitute its judgment for that of the Board or set the latter’s determination aside unless it clearly appears to be arbitrary or contrary to law (see, Matter of Heller v Kabcenell, 126 AD2d 728). In this case, the proposed subdivisions met all applicable zoning requirements and will not have a significant environmental impact on the surrounding area. While the petitioners claimed that the proposed subdivisions will not be in keeping with the character of the neighborhood, their vague conclusory allegation was insufficient to justify denial of the applications (see, Matter of Ronsvalle v Blumenthal, 144 AD2d 766; Reed v Planning Bd., 120 AD2d 510; Matter of Van Euclid Co. v Sargent, 97 AD2d 913). Accordingly, the Supreme Court properly dismissed the proceeding. Thompson, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.